Title: To Thomas Jefferson from William Herring, 20 November 1804
From: Herring, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York 20th Novr. 1804
                  
                  I am very sorry to Inform you that There has been a rebellion in South Carolina which Has proved fatel to your friends there the federalists are a damd spunkey Sett and will not Put up with such an administration as you have formed; and take the advise of a friend and Decline being reelected President of the U States or you will certainly mak a rebellion Throughout all the states and depend uppon it Your head will go first Do do for God sake Take the advice of a friend I am In haste 
                  I am your Suporter & friend
                  
                     Wm Herring 
                     
                  
               